Title: To Thomas Jefferson from Henry Knox, 9 March 1800
From: Knox, Henry
To: Jefferson, Thomas



My dear Sir
Boston 9th. March 1800—

I feel great pleasure in any circumstance, which may present me to your remembrance.—No person has a higher respect & esteem for your Character, any shades of a difference in political opinions notwithstanding. The mutual and sincere expressions of regret at parting have always afforded me satisfaction.—
I remember on a former occasion that You desir’d some information  respecting the improvements of Mr. Pope’s horizontal wind mill, which I communicated to him, and I have now the pleasure to introduce him, for the purpose of making personally those explanations.—You will recollect that he is the Author of an Orrery at Cambridge College.—His modesty, his talents, & his morals, have gain’d him the esteem & affection of all to whom he is known.—
I think I may venture to confide to You my extreme chagrin, at the reflected disgrace upon me, by the rejection of the President’s nomination of my Son as a Lieutenant in the Navy.—I justify no part of his errors, or crimes. I know however he has a good heart, and hope whispers, he may reform, the fact is that his faults have been magnified into crimes, & his crimes swelled in a ten-fold degree. I have lost ten Children & I have been embarrass’d in my pecuniary Affairs, all these however have not affected me so keenly as this recent disgrace.—I really thought that a number of the Senate, would have had such regard to my feelings, that if they could not assent to the promotion, that they would have suspended the negative. But the name only of Genl. Gunn, has reach’d me, who was of this opinion, there may however have been others.—
I have injoin’d my Son, who will not be twenty Years of age, until the latter end of next May to continue to serve as a Midshipman, until he shall by a course of regular meritorious conduct, have atoned for his faults & Crimes—But whether his pride will permit him to continue I cannot determine.—I pray your kindness to present my thanks to Genl Gunn, But I make no request respecting my Son.—
I am my dear Sir with respect and attachment Your humble Servant

H Knox

